Fourth Court of Appeals
                               San Antonio, Texas
                                    September 5, 2014

                                   No. 04-14-00495-CV

                          IN THE INTEREST OF E.D., a child,

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-01641
                        Honorable Richard Garcia, Judge Presiding


                                     ORDER
       Appellant’s second motion for extension of time to file her brief is GRANTED.
Appellant’s brief is due on September 14, 2014.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court